UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 98-4409
ZEEK MARTINS NNADOZIE, a/k/a
Dallas Shane Hill,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, Chief District Judge.
(CR-97-217-MU)

Submitted: November 24, 1998

Decided: December 31, 1998

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Claire J. Rauscher, Charlotte, North Carolina, for Appellant. Brian
Lee Whisler, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Zeek Martins Nnadozie of making false state-
ments in a passport application in violation of 18 U.S.C.A. § 1542
(West Supp. 1998). On appeal, Nnadozie's counsel has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), raising
one issue challenging Nnadozie's conviction but stating that, in her
view, there are no meritorious grounds for appeal. Nnadozie was noti-
fied of his right to file a pro se supplemental brief, but he has not done
so. Finding no error, we affirm.

Testimony at trial disclosed that Nnadozie obtained a South Caro-
lina identification card under the name of Dallas Shane Hill. On the
same day he obtained the identification card, Nnadozie completed a
passport application identifying himself as Hill, an accountant, who
resided at 313 Esplanade Street, Charlotte, North Carolina. Nnadozie
presented the application to a passport acceptance clerk in Charlotte,
along with two photographs, a North Carolina birth certificate, and
the South Carolina identification card bearing Hill's name. The clerk
verified that the person in the photographs was the person standing
before her. Dallas Shane Hill testified, however, that he had lost his
North Carolina birth certificate, had never applied for a passport, and
had never lived at the address listed on the application.

The defense called William Maher, special agent with the Depart-
ment of State. Maher testified that he investigated passport and visa
fraud and that Nnadozie met with him voluntarily to provide hand-
writing examples on two different dates. On cross examination, the
Government asked Maher why he obtained a second example of Nna-
dozie's handwriting. Over defense counsel's objection, Maher testi-
fied that he thought Nnadozie had attempted to disguise his
handwriting because he had a cloth rope wrapped around his hand and
thumb while he wrote the samples. A jury convicted Nnadozie of

                     2
making false statements in a passport application, and the district
court sentenced him to time served and two years of supervised
release.

On appeal, Nnadozie challenges his conviction on the ground that
the district court abused its discretion in allowing Maher to testify that
he believed Nnadozie attempted to disguise his handwriting when he
provided handwriting samples to the Government. We review a dis-
trict court's evidentiary ruling for an abuse of discretion. See United
States v. Patterson, 150 F.3d 382, 387 (4th Cir. 1998). Lay opinion
testimony is admissible where it is "(a) rationally based on the percep-
tion of the witness and (b) helpful to a clear understanding of the wit-
ness' testimony or the determination of a fact in issue." Fed. R. Evid.
701.

Maher's testimony was based on his perception. As part of his
investigation, Maher reviewed the passport application and deter-
mined that the address listed on the application belonged to Nnadozie
and not to Hill. Maher then obtained a photograph of Nnadozie and
found that it was identical to the photographs submitted with the pass-
port application. Finally, Maher's testimony was helpful to the jury
because it explained why the Government requested two handwriting
samples. See Wilburn v. Maritrans GP Inc., 139 F.3d 350, 355-56 (3d
Cir. 1998) (stating that for lay witness opinion to be helpful, witness
must have reasonable basis grounded either in experience or special-
ized knowledge for arriving at opinion expressed). We therefore find
no abuse of discretion in the district court's admission of Maher's tes-
timony on cross-examination. See Patterson, 150 F.3d at 387.

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Nnadozie's conviction and sentence. This court requires that counsel
inform her client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel's motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     3